REQUESTED BY: Gerald E. Chizek, Commissioner, Department of Labor, State of Nebraska, Lincoln, Nebraska.
Whether the Department of Labor can release the names, addresses and employment information of unemployment insurance claimants to a consulting group acting in concert with the Department of Labor?
The Department of Labor may release such information to public employees in the performance of their public duties.
Section 48-612, R.R.S. 1943, provides in pertinent part:
   ". . . Information thus obtained [by the Commissioner of Labor] or obtained from any individual pursuant to the administration of said sections, shall be held confidential, except to the extent necessary for the proper presentation of the contest of a claim, and shall not be published or be open to public inspection, other than to public employees in the performance of their public duties, in any manner revealing the individual's or employing unit's identity, . . ."
Under section 48-612 all information obtained by the Commissioner of Labor is confidential and cannot be published or made open to public inspection in any manner which would reveal the individual's or employing unit's identity. There are two exceptions to the confidentiality requirement; (1) information used in the proper presentation of the contest of a claim and (2) information released to public employees in the performance of their public duties.
You request to be advised if an individual claimant's identity can be utilized by employees of the University of Nebraska in conducting a study of unemployment insurance claims. You advise that this project will include contacting individual claimants by mail and requesting them to complete a questionnaire regarding their employment history.
We presume that the individual claimant's identity would be disclosed only to public employees which would of course include employees of the University of Nebraska. We also presume that the Department of Labor would carefully supervise the release of information which identifies individual claimants to insure that public employees of the University of Nebraska maintain the confidentiality required by section48-612, R.R.S. 1943. Should such procedures be followed section 48-612, R.R.S. 1943, would not inhibit the release of information to employees of the University of Nebraska.